DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed July 30, 2021.  Currently, claims 1–15 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a value indicating information on at least one of the apparatus and the worker” in the element that “applies a value” and recite “a determination result” in the element that “outputs”.  However, claims 1 and 15 previously recite “a value indicating information on at least one of the apparatus and the worker” in the element describing the memory and recite “a determination result” in the element describing work support information.  As a result, the scope of claims 1 and 15 is indefinite because it is unclear whether Applicant intends for the second recitations of “a value indicating information on at least one of the apparatus and the worker” and “a determination result” to reference the first recitations or intends to introduce a second, different “value indicating information on at least one of the apparatus and the worker” and “determination result”.  
For purposes of examination, claims 1 and 15 are interpreted as reciting “[[a]] the value indicating information on at least one of the apparatus and the worker” in the element that “applies a value” and recite “[[a]] the determination result” in the element that “outputs”.
Further, claim 15 recites both an apparatus and a method for using the apparatus.  As a result, the scope of claim 15 is further indefinite under MPEP 2173.05(p)(II) because “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112”.
In view of the above, claims 1 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–14, which depend from claim 1, inherit the deficiencies described above, and as a result, claims 2–14 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As noted above, the scope of claim 1 is indefinite because claim 1 twice recites “a value indicating information on at least one of the apparatus and the worker”.  Claims 2, 4 (twice), 6, 9, and 11, which depend from claim 1, similarly recite “a value indicating information on at least one of the apparatus and the worker”.  As a result, claims 2, 4, 6, 9, and 11 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention for the same reasons as stated above with respect to claim 1.
Claim 2 further recites “the condition” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 2 is interpreted as reciting “[[the]] a condition”.  
As a result, claim 2 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 further recites “work change recognition determination” in the element that “executes work change recognition determination”.  However, claim 1, from which claim 6 depends, previously recites “a work change recognition determination”.  As a result, the scope of claim 6 is indefinite because it is unclear whether Applicant intends for the recitation of claim 6 to reference the recitation of claim 1 or intends to introduce a second, different “work change recognition determination”.  For purposes of examination, claim 6 is interpreted as reciting functionality that “executes the work change recognition determination”.
As a result, claim 6 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “a skill level of the worker” in the element that “acquires”.  However, claim 10 previously recites “a skill level of the worker” in lines 2–3.  As a result, the scope of claim 10 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “skill level of the worker”.  For purposes of examination, claim 10 is interpreted as reciting functionality that acquires [[a]] the skill level of the worker”.
As a result, claim 10 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “biometric information of the worker includes”.  However, claim 11, from which claim 12 depends, previously recites “biometric information on the worker”.  As a result, the scope of claim 12 is indefinite because it is unclear whether Applicant intends for the recitation of claim 12 to reference the recitation of claim 11 or intends to introduce a second, different “biometric information”.  For purposes of examination, claim 12 is interpreted as reciting “the biometric information [[of]] on the worker includes”.
As a result, claim 12 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–15 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements reciting “a value indicating information on at least one of an apparatus used for a work and a worker”, “work change recognition determination information indicating a work change recognition determination algorithm”, “work support information indicating a work support content corresponding to a determination result”, “applies a value indicating information on at least one of the apparatus and the worker to the work change recognition determination algorithm and execute a work change recognition determination for determining whether or not the worker recognizes a work change indicating at least one of a change in a work process and a transition between a normal state and an abnormal state of a work”, and “outputs a work support content corresponding to a determination result of the work change recognition determination, with reference to the work support information.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions because the elements describe a process for providing work support content to a worker based on determining when a worker recognizes a work change.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 15 includes substantially similar limitations to those included with respect to claim 1.  As a result, claim 15 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–14 further describe the process for providing work support content to a worker based on determining when a worker recognizes a work change and recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions for the same reasons as stated above with respect to claim 1.  As a result, claims 2–14 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a processor, a memory, and an output device.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 15 includes substantially similar limitations to those included with respect to claim 1.  Claim 15 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 15 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a processor, a memory, and an output device.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 15 includes substantially similar limitations to those included with respect to claim 1.  Claim 15 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 15 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–14 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 2–14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OSAWA et al. (U.S. 2018/0374026) in view of Matthews (U.S. 2013/0169785).
Claims 1 and 15:  Osawa discloses a work support apparatus comprising: 
a processor and a memory (See FIG. 18), and 
an output device to which the work support apparatus is connected (See FIG. 17–18 and paragraph 32), 
wherein the memory holds a value indicating information on at least one of an apparatus used for a work and a worker (See paragraphs 50 and 54–55, wherein worker motion and voice information values are obtained), 
work change determination information indicating a work change determination algorithm (See paragraph 50, wherein voice recognition techniques are used to match worker voice data to completion requirement data), and 
work support information indicating a work support content corresponding to a determination result (See FIG. 5–6 and paragraphs 57–58, wherein output files include work support content according to completion and skill-level determinations), and 
the processor applies a value indicating information on at least one of the apparatus and the worker to the work change determination algorithm and execute a work change determination for determining the work change indicating at least one of a change in a work process and a transition between a state of a work (See paragraphs 50 and 54–55, wherein voice recognition techniques are used to match worker voice data to completion requirement data, and wherein completion requirement data indicates a transition between states of work), and 
outputs, to the output device, a work support content corresponding to a determination result of the work change determination, with reference to the work support information (See FIG. 5–6 and paragraphs 56–60, wherein an output data file is presented to the worker according to the work change determination and the skill determination).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses work change recognition determination information indicating a work change recognition determination algorithm (See paragraph 29, wherein operator orientation algorithms determine obstacle awareness), 
the processor applies a value indicating information on at least one of the apparatus and the worker to the work change recognition determination algorithm and execute a work change recognition determination for determining whether or not the worker recognizes a work change indicating at least one of a change in a work process and a transition between a normal state and an abnormal state of a work (See paragraphs 27–29, wherein operator orientation algorithms determine obstacle awareness, and wherein obstacles indicate a transition between a normal state and an abnormal state of work), and 
outputs, to the output device, a work support content corresponding to a determination result of the work change recognition determination (See paragraph 29, wherein an alert is provided to the operator when the operator does not recognize the obstacle; see also paragraph 25).
Osawa discloses a system directed to providing work assistance based on monitoring the worker and the work environment.  Similarly, Matthews discloses a system directed to improving operator awareness by monitoring the worker and the work environment.  Each reference discloses providing work assistance based on monitoring the worker and the work environment.  The technique of determining work change recognition is applicable to the system of Osawa as they each share characteristics and capabilities; namely, they are directed to providing work assistance based on monitoring the worker and the work environment.
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Matthews to the teachings of Osawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate providing work assistance into similar systems.  Further, applying work change recognition determinations to Osawa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 15, Examiner notes that claim 15 includes substantially similar limitations to those of claim 1.  As a result, claim 15 is rejected for the same reasons as stated above with respect to claim 1.
Claim 2:  Osawa discloses the work support apparatus according to claim 1, wherein the memory holds work change detection determination information indicating a work change detection determination algorithm (See paragraph 50, wherein voice recognition techniques are used to match worker voice data to completion requirement data), 
the processor applies a value indicating information of at least one of the apparatus and the worker to the work change detection determination algorithm, and executes work change detection determination for determining whether or not the work change has occurred (See paragraphs 50 and 54–55, wherein voice recognition techniques are used to match worker voice data to completion requirement data, and wherein completion requirement data indicates a transition between states of work).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses the condition for executing the work change recognition determination includes determining that the work change has occurred at least in the work change detection determination (See paragraphs 27–29, wherein the operator recognition determination executes after identifying an obstacle). 
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 3:  Osawa discloses the work support apparatus according to claim 2, wherein when the processor determines that the work change has not occurred in the work change detection determination, the processor does not change a work support content having been output to the output device (See paragraphs 50 and 54–55, wherein voice recognition techniques are used to match worker voice data to completion requirement data, and wherein the visual output file does not change until completion requirement data indicates a transition between states of work).
Matthews discloses when the processor determines that the work change has not occurred in the work change detection determination, the processor does not execute the work change recognition determination and does not output a work support output to the output device (See paragraphs 27–29, wherein an alert does not issue until a work change obstacle is identified).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 4:  The work support apparatus according to claim 2, wherein the processor stores, in the memory, a value indicating information on at least one of the apparatus and the worker when determining that the work change has occurred (See paragraphs 50 and 54–55, wherein worker motion and voice information values are obtained, and wherein work completion voice information is disclosed), and 
determines whether or not the work change has occurred based on a comparison result between a value indicating information on at least one of the apparatus and the worker to be subjected to the work change detection determination and a value indicating information on at least one of the apparatus and the worker when determining that the work change has occurred in a past stored in the memory (See paragraphs 50 and 54–55, wherein voice recognition techniques are used to match worker voice data to completion requirement data, and wherein completion requirement condition data is the same for each transition between states of work).
Claim 5:  Osawa discloses the work support apparatus according to claim 2, wherein the processor determines whether or not the worker recognizes the work based on a comparison result of values indicating information on at least one of the apparatus and the worker before and after determining that the work change has occurred (See paragraph 49, wherein worker positional and orientation information is obtained in real time).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses wherein the processor determines whether or not the worker recognizes the work change based on a comparison result of values indicating information on at least one of the apparatus and the worker before and after determining that the work change has occurred (See paragraph 29, wherein operator awareness is determined either before or after obstacle identification).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 6:  Osawa discloses the work support apparatus according to claim 2, wherein the memory holds work change coping determination information indicating a work change coping determination algorithm (See FIG. 8 and paragraph 68, wherein skill-level reference data sets are stored), and 
the processor applies a value indicating information on at least one of the apparatus and the worker to the work change coping determination algorithm (See paragraphs 68–70, wherein skill-level values are used to determine work change ability of the worker).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses functionality that executes work change recognition determination for determining whether or not the worker has been capable of coping with the work change (See paragraph 29, wherein the system monitors line of sight for awareness, and wherein unaware operators are not capable of coping with work changes), and 
executes the work change recognition determination when determining that the work change has occurred in the work change detection determination and when determining that the worker is not capable of coping with the work change in the work change recognition determination (See paragraph 29, wherein the system determines awareness based on operator line of sight determinations).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Osawa discloses the work support apparatus according to claim 6, wherein when the processor determines that the work change has occurred in the work change detection determination and determines that the worker has been capable of coping with the work change in the work change determination, the processor does not change a work support content having been output to the output device (See paragraph 50, wherein the processor determines a work change; and see paragraphs 75–76, in view of paragraph 49, wherein skill-level estimations are performed in real-time, and wherein support content is output with respect to previous skill-level estimation results).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses wherein when the processor determines that the worker has been capable of coping with the work change in the work change determination, the processor does not execute the work change recognition determination and does not output work support content to the output device (See paragraph 29, wherein path obstructions determinations, and thereby obstruction awareness determinations, are not executed when the operator line of sight is oriented on a travel path).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Osawa discloses the work support apparatus according to claim 6, wherein the work support content in the work support information includes information indicating a coping method for the work change and information indicating a situation of the work change (See FIG. 5–6, wherein support content guides the worker), and 
the processor outputs, to the output device, information indicating a coping method for the work change when the processor determines that the worker is experience with the work change in the work change determination (See FIG. 5–6 and paragraphs 57–58, wherein support content is presented based on a work change), and 
outputs, to the output device, information indicating a situation of the work change when the processor determines that the worker does not have experience for the work change in the work change determination (See FIG. 5–6 and paragraphs 57–58, wherein support content is presented based on a work change according to skill-level).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses when the processor determines that the worker recognizes the work change in the work change recognition determination (See paragraph 29, wherein operator awareness determinations are made), and 
outputs, to the output device, information indicating a situation of the work change when the processor determines that the worker does not recognize the work change in the work change recognition determination (See paragraph 29, wherein an alert is issued when the operator is not aware of the obstacle).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 9:  Osawa discloses the work support apparatus according to claim 6, wherein the processor stores, in the memory, a value indicating information on at least one of the apparatus and the worker when the processor determines that the worker has been capable of coping with the work change and when the processor determines that the worker has not been capable of coping with the work change (See paragraphs 75–76, wherein historical skill-level estimation results are stored; and see paragraph 49, wherein skill-level estimations are performed in real-time), and 
determines whether or not the worker has been capable of coping with the work change based on a comparison result between a value indicating information on at least one of the apparatus and the worker to be subjected to the work change determination and a value, stored in the memory, indicating information on at least one of the apparatus and the worker when determining that the worker has been capable of coping with the work change and when determining that the worker has not been capable of coping with the work change (See paragraphs 75–76, in view of paragraph 49, wherein historical skill-level estimation results are utilized in real time to determine skill-level of the worker).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses the work change recognition determination (See paragraph 29, wherein operator awareness determinations are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 10:  Osawa discloses the work support apparatus according to claim 1, wherein the memory holds skill level information indicating a skill level of the worker (See paragraphs 75–76, wherein previous skill estimation results are stored), 
a work support content in the work support information is associated with a combination of a determination result and a skill level (See paragraphs 36–37, wherein skill levels are associated with output data files, and paragraphs 57–58, wherein an output data file is selected according to skill level based on a work change determination), and 
the processor acquires a skill level of the worker from the skill level information (See paragraphs 75–76, wherein previous skill estimation results are retrieved for skill estimation), and 
outputs, to the output device, a work support content corresponding to a combination of the acquired skill level and a determination result of the work change recognition determination, with reference to the work support information (See paragraphs 36–37, wherein skill levels are associated with output data files, and paragraphs 57–58, wherein an output data file is selected for display according to skill level determinations in combination with a work change determination).
Claim 11:  Osawa discloses the work support apparatus according to claim 1, wherein a value indicating information on at least one of the apparatus and the worker includes at least one of a value indicating biometric information on the worker, a value indicating environmental information where the worker and the apparatus are arranged, a value indicating manipulation information on the apparatus, and a value indicating operation information on the apparatus (See paragraphs 44 and 62–63, wherein line-of-sight detection is obtained using sensors).
Claim 12:  Osawa discloses the work support apparatus according to claim 11, wherein biometric information of the worker includes at least one of the worker's line of sight, pupil, heartbeat, and brain waves, the environmental information includes at least one of a position of the worker, a process being performed by the worker, environmental sound at a position where the worker or the apparatus is arranged, and temperature and humidity at a position where the worker or the apparatus is arranged, the manipulation information includes at least one of button manipulation information and dial manipulation information, and the operation information includes at least one of a load to the apparatus, electric power of the apparatus, vibration of the apparatus, and an alert output by the apparatus (See paragraphs 44 and 62–63, wherein line-of-sight detection is obtained using sensors).
Claim 13:  Osawa discloses the work support apparatus according to claim 1, wherein the processor acquires and updates information on at least one of the apparatus and the worker based on a performance of an acquisition frequency of information on at least one of the apparatus and the worker, and processing time from when the processor acquires information on at least one of the apparatus and the worker to when the processor becomes possible to output, to the output device, a work support content corresponding to a determination result (See paragraphs 75–76, wherein estimation results are updated with each estimation; and see FIG. 8 and paragraph 68, wherein processing timings from data acquisition to display are considered).  Osawa does not expressly disclose the remaining claim elements.
Matthews discloses a determination result of the work change recognition determination (See paragraphs 27–29, wherein operator orientation algorithms determine obstacle awareness, and wherein obstacles indicate a transition between a normal state and an abnormal state of work).
One of ordinary skill in the art would have recognized that applying the known technique of Matthews would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over OSAWA et al. (U.S. 2018/0374026) in view of Matthews (U.S. 2013/0169785), and in further view of Munro et al. (U.S. 2015/0262470).
Claim 14:  As disclosed above, Osawa and Matthews disclose the elements of claim 1.  Although Osawa further discloses an output history of a work support content having been output to the output device (See paragraphs 75–76, in view of paragraph 36, wherein skill-level estimation histories are stored, and wherein skill-levels are associated with output files), Osawa and Matthews do not expressly disclose the remaining elements.
Munro discloses wherein the processor outputs, to the output device, output history of a work support content (See paragraph 68, wherein historical error and correction information is output to the equipment).
As disclosed above, Osawa discloses a system directed to providing work assistance based on monitoring the worker and the work environment, and Matthews discloses a system directed to improving operator awareness by monitoring the worker and the work environment.  Munro discloses a system directed to monitoring equipment wear.  Each reference discloses providing user assistance based on monitoring an equipment environment.  The technique of outputting a support content history is applicable to the systems of Osawa and Matthews as they each share characteristics and capabilities; namely, they are directed to providing user assistance based on monitoring an equipment environment.
One of ordinary skill in the art would have recognized that applying the known technique of Munro would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Munro to the teachings of Osawa and Matthews would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate providing user assistance into similar systems.  Further, applying support content history outputs to Osawa and Matthews would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
OTSUKI et al. (U.S. 2022/0056673) discloses a system directed to managing risk with respect to machine operation and operator behavior; 
Michalopulos et al. (U.S. 2020/0126386) discloses a system directed to managing wellsite safety by monitoring equipment and personnel; and
Gupta (WO 2020/020946) discloses a system directed to assisting operators in addressing abnormal equipment operating conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623